11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Stephen Farwell
Appellant
Vs.                   No.
11-02-00041-CV B
Appeal from Harris County
Brehn Okabayashi
Appellee
 
Appellant
has filed in this court a motion to dismiss his appeal.  Appellant states that all issues between the
parties have been compromised and settled. 
The motion is granted. 
TEX.R.APP.P. 42.1.
The
appeal is dismissed.
 
PER CURIAM
 
February 28,
2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of:  Arnot, C.J., and 
Wright, J., and McCall, J.